DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “training at least one neural network using only the plurality of data representations to generate one or more trained neural networks, wherein the one or more trained neural networks are trained to generate, in response to an input data representation, a synthetic representation based on healthy vasculature, and to output one or more differences between the synthetic representation and the input data representation” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of deep learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 17-20 are interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): the claim limitations uses the term “means” or a term used as a substitute for “means” that is a generic placeholder; the term “means” or the generic placeholder is modified by functional language, typically linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; the term “means” or the generic placeholder is not modified by sufficient structure or material for performing the claimed function. 
Claim(s) 1-16 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia “Gastrointestinal Bleeding Detection in Wireless Capsule Endoscopy Images Using Handcrafted and CNN Features.”

Regarding claim 1, Jia discloses a method for training one or more neural networks for localization of bleed events, the method comprising:
acquiring a plurality of data representations, wherein each data representation corresponds to a healthy region of vasculature (see Dataset section below, the ‘normal frames’ is read as healthy region and see figure 1, a shows healthy image and b shows image which is bleeding):

    PNG
    media_image1.png
    82
    393
    media_image1.png
    Greyscale
	 
    PNG
    media_image2.png
    121
    197
    media_image2.png
    Greyscale

training at least one neural network using only the plurality of data representations to generate one or more trained neural networks (see figure 2, CNN is trained with equation 1, see below):

    PNG
    media_image3.png
    102
    399
    media_image3.png
    Greyscale

wherein the one or more trained neural networks are trained to generate, in response to an input data representation, a synthetic representation based on healthy vasculature (see figure 2, CNN is trained with output of a feature vector which is reads on the ‘synthetic representation’), and 
to output one or more differences between the synthetic representation and the input data representation (see figure 2, CNN generates feature vector reads on synthetic representation and Clustering generates feature vector reads on representation):

    PNG
    media_image4.png
    380
    1176
    media_image4.png
    Greyscale
.

Regarding claim 2, Jia discloses the method of claim 1, wherein each data representation corresponds to a healthy region of vasculature in which no bleeds are present (see figure 1 a shows healthy image):

    PNG
    media_image2.png
    121
    197
    media_image2.png
    Greyscale

Regarding claim 3, Jia discloses the method of claim 1, wherein the input data representation and the data representations of the plurality of data representations are images (see figure 2, CNN generates feature vector reads on synthetic representation and Clustering generates feature vector reads on representation, the representations of images are using feature vectors).

Regarding claim 4, Jia discloses the method of claim 1, wherein the input data representation and the data representations of the plurality of data representations are unreconstructed image data (see figure 2, unreconstructed feature vectors are used for classification):

    PNG
    media_image5.png
    376
    1161
    media_image5.png
    Greyscale
.

Regarding claim 7, Liu discloses the method of claim 1, wherein training the at least one neural network comprises training the at least one neural network using a generative adversarial network to implement an unsupervised machine learning process (see figure 2, CNN reading on GAN and clustering is read as unsupervised machine learning).

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 5-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia “Gastrointestinal Bleeding Detection in Wireless Capsule Endoscopy Images Using Handcrafted and CNN Features” in view of Liu “Learning to Diagnose Cirrhosis with Liver Capsule Guided Ultrasound Image Classification.”

Regarding claim 5, Jia discloses all the limitations of claim 1, but is silent in disclosing the method of claim 1, wherein the input data representation and the data representations of the plurality of data representations are one or more of Doppler ultrasound data, structural ultrasound data, or computed tomography structural data. Liu discloses the method of claim 1, wherein the input data representation and the data representations of the plurality of data representations are one or more of Doppler ultrasound data, structural ultrasound data, or computed tomography structural data (see Section 5.1 Performance of the Detector):

    PNG
    media_image6.png
    68
    636
    media_image6.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include ultrasound images in order to extract additional details for improving recognition. 

Regarding claim 6, Liu discloses the method of claim 1, wherein the one or more differences correspond to bleed locations (see figure 4, the bleed locations are indicated below):

    PNG
    media_image7.png
    145
    587
    media_image7.png
    Greyscale
.
See the motivation for claim 5.

Regarding claim 8, see the rationale and rejection for claims 1 and 5. 

Regarding claim 9, Jia discloses the method of claim 8, further comprising: providing the input data representation or a different input data representation to a different trained neural network (see paragraph below equation 2):

    PNG
    media_image8.png
    58
    376
    media_image8.png
    Greyscale

Liu discloses generating, on the different trained neural network, a different synthetic representation based on healthy vasculature in response to the input data representation or the different input data representation (see figure 5, shows two different CNNs and input into a SVM classifier); identifying one or more additional differences between the different synthetic representation and the input data representation or the different input data representation (see figure 8 showing different lines generated):

    PNG
    media_image9.png
    147
    581
    media_image9.png
    Greyscale

 and determining the location of a bleed event using the one or more differences and the one or more additional differences (see figure 4, the bleed locations are indicated below):

    PNG
    media_image7.png
    145
    587
    media_image7.png
    Greyscale
.
See the motivation for claim 5.

Regarding claim 10, Jia discloses the method of claim 9, wherein the trained neural network is trained to process reconstructed or unreconstructed Doppler ultrasound data and the different trained neural network is trained to process reconstructed or unreconstructed structural ultrasound data (see Section 5.1 Performance of the Detector and see figure 2, CNN reading on trained network):

    PNG
    media_image6.png
    68
    636
    media_image6.png
    Greyscale
.

Regarding claim 11, Liu discloses the method of claim 9, wherein determining the location of the bleed event comprises performing a weighted combination of the one or more differences and the one or more additional differences (see figure 4, the binary image show bleed locations indicated below):

    PNG
    media_image7.png
    145
    587
    media_image7.png
    Greyscale
.

Regarding claim 12, Jia discloses the method of claim 11, wherein the weighted combination is based on one or more probabilities associated with respective differences (see equation 1, showing the softmax function which gives probability of the class).

Regarding claim 13, Liu discloses the method of claim 11, wherein the weighted combination is based on one or more threshold operations (see first paragraph below):

    PNG
    media_image10.png
    47
    637
    media_image10.png
    Greyscale
.
See the motivation for claim 5.

Regarding claim 14, Jia discloses the method of claim 8, wherein the trained neural network is trained using unsupervised learning using only data representations of healthy vasculature (see figure 2, CNN generates feature vector reads on synthetic representation and Clustering generates feature vector reads on representation, the clustering is read as unsupervised):

    PNG
    media_image4.png
    380
    1176
    media_image4.png
    Greyscale
.

Regarding claim 15, Liu discloses the method of claim 8, further comprising: providing the location of the bleed event to a person to perform a treatment (see figure 4, the binary image show bleed locations indicated below):

    PNG
    media_image7.png
    145
    587
    media_image7.png
    Greyscale
. 
See the motivation for claim 5.

Regarding claim 16, Liu discloses the method of claim 8, further comprising: providing the location of the bleed event to a treatment device to automatically perform a treatment (see page 2, figure 1 below):

    PNG
    media_image11.png
    52
    632
    media_image11.png
    Greyscale
.
See the motivation for claim 5.

2.	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia “Gastrointestinal Bleeding Detection in Wireless Capsule Endoscopy Images Using Handcrafted and CNN Features” in view of Liu “Learning to Diagnose Cirrhosis with Liver Capsule Guided Ultrasound Image Classification” and Carter (US 20100160781).

Regarding claim 17, see the rationale and rejection for claim 1. Jia and Liu are silent in disclosing an ultrasound scanner configured to generate ultrasound data at one or more locations of a body of a patient. Carter discloses an ultrasound scanner configured to generate ultrasound data at one or more locations of a body of a patient (see figure 2, 64, doppler ultrasound components is read as the scanner):

    PNG
    media_image12.png
    91
    246
    media_image12.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include patient ultrasound scanner because to extract additional details from anatomy for improving image recognition. 

Regarding claim 18, Carter discloses the system of claim 17, wherein one of the one or more trained neural networks is trained to process reconstructed or unreconstructed Doppler ultrasound data and another of the trained neural networks is trained to process reconstructed or unreconstructed structural ultrasound data (see figure 2, 64 and figure 1, 10 and 20, doppler ultrasound to identify and quantify vascular feeding tissue):

    PNG
    media_image13.png
    98
    564
    media_image13.png
    Greyscale
.
See the motivation for claim 17.

Regarding claim 19, Jia discloses the system of claim 17, wherein determining the location of the bleed event comprises performing a weighted combination of the one or more differences from different trained neural networks (see equation 3, weighting factors are weighted combination of difference of trained neural network, difference shown in equation 2):

    PNG
    media_image14.png
    87
    297
    media_image14.png
    Greyscale
.

Regarding claim 20, Jia discloses the system of claim 17, wherein the one or more trained neural networks are trained using unsupervised learning using only data representations of healthy vasculature (see figure 2, the clustering part of the CNN is read as unsupervised training).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 6/7/22